Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 08/12/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 01/02/2020, has been accepted for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a particle measurement unit”, “an evaluation model unit”, “an evaluation process unit”, “a purge supply unit”, and “a velocity control unit” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because claim 1 recite “an evaluation model unit”, and it is unclear as to how the “an evaluation model unit” is evaluating the volume of the particulates on the basis of software, this/these limitations as recited is/are vague and incomplete for omitting essential structural cooperative relationships of elements, that evaluate the volume of the particulates on the basis of the software. There is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, material or acts, and can therefore be performed by any means capable of performing the function, both known and unknown. 
For examination purposes the examiner has assumed that as long as the prior art described a device and/or system that is capable or suitable for determining, measuring, estimating, calculating analyzing and/or evaluating volume of the 
Further, claims 3 and 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim(s) is unclear and confusing as to whether the claim(s) is claiming two separate “a velocity sensor”. There is appear(s) be a support for at least a velocity sensor, but there is insufficient support for two separate velocity sensor.
For examination purposes the examiner has assumed that as long as the prior art described a velocity sensor that is capable or suitable for determining the flow rate of particulates, then it can be assumed the device and/or system will anticipates or would obvious perform the claimed device /system, and the claimed limitations would be met.
Claims, which are dependent from rejected claims inherit the problems of these claim(s), and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (2009/0039249 A1, Applicant cited reference).

Regarding claim 1, Wang discloses a system capable of measuring particulates, characterized by comprising: a nozzle formed in the shape of a tube; 
a light measurement unit which is constituted by a light source supplied as energy and a photodetector and is provided adjacent to the nozzle is the combination of electromagnetic radiation source 56 and detector 80 adjacent to (i.e. an inlet nozzle 49 and/or an outlet nozzle 84 [pars. 0060-62]; 
a probe an optics chamber 48 which has a hollow shape and into which one end of the nozzle is inserted [par. 0060]; 
a flow measuring device 47 is a particle measurement unit provided adjacent to the light measurement unit to measure the particulates introduced through the nozzle [pars. 0060 and 0067]; 
a flowmeter 94 is an evaluation model unit linked to the particle measurement unit to evaluate the volume of the particulates on the basis of software [pars. 0062 and 0066]; 
a digital signal processor 114 is an evaluation process unit linked to the evaluation model unit to evaluate each of a volume size distribution of the particulates, an integration with respect to the size of each of the particulates and a time, and the volume concentration of the particulates [pars. 0063, 0082-83, 0088]; 
a pump or blower 98 is a purge supply unit linked with an outer end of the probe to supply a purge into the probe [pars. 0062, 0066 and 0069]; and 
the flow measuring device 47, when utilized, can provide an indication of the flow rate of the sheath flow stream 42 which can be subtracted from the total flow rate of the incoming flow stream 36 provided by the flowmeter 94 to determine the flow rate of the aerosol flow stream 44 [pars. 0067] is functionally equivalent to a velocity control unit provided adjacent to the probe to control the velocity of the purge supplied into the probe.
As to claim 2, Wang also discloses a system capable of measuring particulates characterized in that the probe the optics chamber 48 is constituted by a long hollow object that is used to control aerosol flow stream 44 and the sheath flow stream 42 of a liquid or gas, shaped like a pipe is considered a purge tube and a sampling tube therein, the purge tube is provided within the probe, and the sampling tube is provided within the purge tube as depicted in drawing (figs. 2a-2c) [pars. 0067-70].

For the purposes of clarity, the structure as a system is considered as a single/one unit implicitly the purge tube is provided within the probe, and the sampling tube is provided within the purge tube considering the BRI within the system.

the flow measuring device 47 includes a velocity sensor that is provided in the sampling tube to determine the flow rate of the sampling tube and transmit the determined flow rate signal to the velocity control unit [pars. 0067-70] (claim 3); characterized in that a velocity sensor included in the flow measuring device 47 head is provided around an outer circumferential surface of the sampling tube, provided on the sampling tube exposed to the outside of the probe, and linked with the velocity control unit (claim 4); characterized in that the purge the pump or blower 98 supplied into the probe the optics chamber 48  is generated by a compressor a blower provided adjacent to the purge supply unit [pars. 0062, 0066 and 0069] (claim 5); characterized in that a bypass valve is linked to the compressor, and the bypass valve controls the flow of the purge supplied into the probe [pars. 0066, 0070 and 0077] (claim 6); characterized in that a chimney measurement flow meter is included in the flow measuring device 47 that is provided adjacent to an inlet of the probe to measure a flow rate, thereby providing information on the measured flow rate to the velocity control unit the flow measuring device 47 [pars. 0066-67] (claim 7); characterized in that a mass flow sensor is included in the flow measuring device 47 that is provided on the sampling tube exposed to the outside of the probe and linked to the velocity control unit to transmit a channel and a temperature [pars. 0066, 0088-89 and 0101][par. 0103](claim 8); and characterized in that a measurement volume is formed between the light source and the photodetector so the light source the electromagnetic radiation source 56 and the photodetector the detector 80 adjacent to (i.e. an inlet nozzle 49 and/or an outlet nozzle 84 [pars. 0060-62] generate an air cushion which blocks contamination of the particulates[pars 0101-103](claim 9).






 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a system capable of measuring particulates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886